ER 024 - 41 - 1303

' Case 19-31275 Document 21-3 Filed in TXSB on OS/ZW

201102385
06/13/2011 ER $52 . 00

 

DT

WI~EEN RECORDED, MA[L TO:

EVERETT FlNANCIAL, INC. DBA SUPREME LENDING
14801 QUORUM I)RIVE, SUlTE 300

DALLAS, 'I'EXAS 75254

This instrument was prepared by:
BLACK, MANN, & GRAHAM LLP
2905 COR.PORATE CIRCLE
FLOWER MOUND, TX 75028

wm Numb¢r:_
[Spaoe Above Whis Line For Reeording Data]
State ofTexas DEED OF TRUST FHA Case Number:
_

MIN:_

NOTICE OF CONFIDENT|ALITY RlGHTS: |F YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STR|KE ANY OR ALL OF THE FOLL.OW|NG INFORNIATlON FROM ANY lNSTRUN'lENT THAT
TRANSFERS AN lNTEREST |N REAL PROPERTY BEFORE lT |S FILED FOR RECORD iN THE
FUBLIC RECORDS: YOUR SOCIAL SECURlTY NUMBER OR YOUR DR|VER’S LlCENSE
NUMBER.

THIS DEED OF TRUST (“Security Instrument”) is made on May 27, 2011.
The Grantor is M[CHAEL VEACH and Carla Veach, HUSBAND AND VVIFE, (“Borrowex”),
The tmstee is M}CHAEL BURNS, Slll LBJ FREEWAY, STE 48{), DALLAS, TX 75251, (“Trustee”). 1TR

The beneficiary is Mortgage Electronic Registration Systems, Inc. (“MERS”), (solely as nominee for Lcnder, as hereinafter defined,
and Lender’s successors and assigns). MERS is organized and existing under the laws of Delaware, and has an address and telephone
number cf P.O. Box 2026, Flint, Mi 48501-2026, tel. (888) 679-MERS.

EVERE'I'I` FINANCIAL, [NC. DBA SUPREME LEND[NG, A TEXAS CORPORATION, (“l.ender“) 2EE
is organized and existing under the laws ofTEXAS,
and has an address Of 14801 QUORUM DRIVE, SUITE 300, DALLAS, TEXAS 75254.

Bonower owes Lender the principal sum of TWO HUNDRED SEVENTY-TWO THOUSAND NlNE HUNDRED TWO AND
NOIIOU, Dollars (U.S. $272,902.00). This debt is evidenced by Borrower’s note dated the same date as this Security lnstrument (“Note”),
which provides for monthly payments, with the full debt, if not paid earlier, due and payable on June 1, 2041. This Security Instrument

FHA Te)vas Deed of Trust with MERS - 4!96 ` Arne ded 2.'98
Page 1 of 8
lns_ m !nitl'a|a /_' Z l_/ .

 

 

 

 

 

 

 

ER 024 -41 - 1313

f Case 19-31275 Document 21-3 Filed in TXSB on 03/29/19 Page 2 of 13

20110238576

# Pages ll

06/13/2011 09:16:50 AM
e-Filed & e-Recorded in the
Official Public Records of
HARRIS COUNTY

STAN STANART

COUNTY CLERK

Fees 52.00

RECORDERS MEMORANDUM _ _

Thls instrument was received and recorded electronically
and any blackouts, additions or changes were present

at the time the instrument was filed and recorded.

Any provision herein which restricts the sale, rental, or
use of the described real property because of color or
race is invalid and unenforceable under federal law.

THE STATE OE TEXAS

COUNTY OE HARBIS _

I_hereby certify that this instrument was FILED in

Elle Number Sequence on the date and_at the time_stamped
hereon by me; and was duly RECORDED in the Offlcial
Public Records of Real Property of Harris County, Texas.

€®-Y\ Sjl:'~ ;'/;¢»Mf
sky ::::::;%nm

 

Case 19-31275 Document 21-3 Filed in TXSB on 03/29/19 Page 3 of 13

secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals, extensions and modifications of
the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect the security ofthis Security Instrument;
and (c) the performance of Borrower’s covenants and agreements under this Security Instrument and the Note. For this purpose, Borrower
irrevocably grants and conveys to the Trustee, in trust, with power of sale, the following described property located in Harris County,
Texas:

LOT SEVENTEEN (17), IN BLOCK ONE (l), OF CANYON LAKES WEST SECTION TWO (2), A SUBD|VISION
lN HARRIS COUNTY, TEXAS, ACCORD[NG TO THE MAP OR PLAT THEREOF RECORDED UNDER FILM
CODE NO. 613100 OF THE MAP RECORDS OF HARR|S COUNTY, TEXAS,

which has the address of 8615 Cape Royn| Dr
Cypress, TEXAS 77433, (“Property Address”);

TOGETHER WlTI-{ all the improvements now or hereafter erected on the property, and all easements, appurtenances and fixtures
now or hereafter a part of the property Al| replacements and additions shall also be covered by this Security Instrument. All of the
foregoing is referred to in this Security instrument as the “Property.” Borrower understands and agrees that MERS holds only legal title to
the interests granted by Borrower in this Security Instrument; but, if necessary to comply with law or custom, MERS, (as nominee for
Lender and Lender’s successors and assigns), has the right to exercise any or all ofthose interests, including, but not limited to, the right
to foreclose and sell the Property; and to take any action required of Lender including, but not limited to, releasing or canceling this
Security lnstrument.

BORROWER COVENANTS that Borrower is lawfully seized of the estate hereby conveyed and has the right to grant and convey
the Property and that the Property is unencumbered, except for encumbrances of record. Borrower warrants and will defend generally the
title to the Property against all claims and demands, subject to any encumbrances of record

THIS SECUR|TY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with limited variations
byjurisdiction to constitute a uniform security instrument covering real property

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

l. Payment of Principal, lnterest and Late Charge. Borrower shall pay when due the principal of, and interest on, the debt
evidenced by the Note and late charges due under the Note.

2. Monthly Payment of'l`axes, lnsuranee and Other Charges. Borrower shall include in each monthly payment, together with the
principal and interest as set forth in the Note and any late charges, a sum for (a) taxes and special assessments levied or to be levied
against the Property, (b) leasehold payments or ground rents on the Property, and (c) premiums for insurance required under paragraph 4.
In any year in which the Lender must pay a mortgage insurance premium to the Secretary of Housing and Urban Development
{“Secrctary”), or in any year in which such premium would have been required if Lender still held the Security lnstrument, each monthly
payment shall also include either: (i) a sum for the annual mortgage insurance premium to be paid by Lender to the Secretary, or (ii) a
monthly charge instead ofa mortgage insurance premium ifthis Security Instrument is held by the Secretary, in a reasonable amount to be
determined by the Secretary. Except for the monthly charge by the Secretary, these items are called “Escrow ltems” and the sums paid to
Lender are called “Escrow Funds.”

tender may, at any time, collect and hold amounts for Escrow Items in an aggregate amount not to exceed the maximum amount that
may be required for Borrower’s escrow account under the Real Estate Settlement Procedures Act of l974, 12 U.S.C. Section 2601 er seq.
and implementing regulations, 24 CFR I’art 3500, as they may be amended from time to time (“RESPA”), except that the cushion or
reserve permitted by RESPA for unanticipated disbursements or disbursements before the Borrower’s payments are available in the
account may not be based on amounts due for the mortgage insurance premium

if the amounts held by Lender for Escrow Items exceed the amounts permitted to be held by RESPA, Lender shall account to
Borrower for the excess funds as required by RESPA. lf the amounts of funds held by tender at any time are not sufficient to pay the
Escrow Items when due, tender may notify the Borrower and require Borrower to make up the shortage as permitted by RESPA.

 

FHA Texas Dead of Trust with MERS - 4196 Amended 2198
Page 2 of 8 ] f
|DS. |nc. lnlllals Cl/

Case 19-31275 Document 21-3 Filed in TXSB on 03/29/19 Page 4 of 13

The Escrow Funds are pledged as additional security for all sums secured by this Security Instrument. If Borrower tenders to Lender
the full payment of all such sums, Borrower’s account shall be credited with the balance remaining for all installment items (a), (b), and
(c) and any mortgage insurance premium installment that Lender has not become obligated to pay to the Secretary, and Lender shall
promptly refund any excess funds to Borrower. lmmediate|y prior to a foreclosure sale of the Property or its acquisition by Lender,
Borrower’s account shall be credited with any balance remaining for all installments for items (a), (b), and (C).

3. Application of Payments. A|I payments under paragraphs l and 2 shall be applied by Lender as follows:

Eirst, to the mortgage insurance premium to be paid by Lender to the Secretary or to the monthly charge by the Secretary instead of
the monthly mortgage insurance premium;

S_eco.n.d, to any taxes, special assessments, leasehold payments or ground rents, and ftre, flood and other hazard insurance premiums,
as required;

Illi£d, to interest due under the Note;

Eour;th, to amortization of the principal of the Note; and

Ej.fih, to late charges due under the Note.

4. Fire, Flood and Other Hazard lnsurance. Borrower shall insure all improvements on the Property, whether now in existence or
subsequently erected, against any hazards, casualties, and contingencies, including tire, for which Lender requires insurance This
insurance shall be maintained in the amounts and for the periods that Lender requires Borrower shall also insure all improvements on the
Property, whether now in existence or subsequently erected, against loss by floods to the extent required by the Secretary. All insurance
shall be carried with companies approved by lsenderl The insurance policies and any renewals shall be held by Lender and shall include
loss payable clauses in favor of, and in a form acceptable to, Lender.

in the event of loss, Borrower shall give Lender immediate notice by mail. Lender may make proof of loss if not made promptly by
Borrower. Each insurance company concerned is hereby authorized and directed to make payment for such loss directly to Lender, instead
ofto Borrower and to Lender jointly. All or any part of the insurance proceeds may be applied by Lender, at its option, either (a) to the
reduction of the indebtedness under the Note and this Security lnstrument, first to any delinquent amounts applied in the order in
paragraph 3, and then to prepayment of principal, or (b) to the restoration or repair of the damaged Property. Any application of the
proceeds to the principal shall not extend or postpone the due date of the monthly payments which are referred to in paragraph 2, or
change the amount of such payments ’Any excess insurance proceeds over an amount required to pay all outstanding indebtedness under
the Note and this Security Instrument shall be paid to the entity legally entitled thereto.

In the event of foreclosure of this Security Instrument or other transfer of title to the Property that extinguishes the indebtedness, all
right, title and interest of Borrower in and to insurance policies in force shall pass to the purchaser.

5. Occupancy, Preservation, Maintenance and Proteetion of the Property; Borrower’s Loan App|ication; Leaseholds.
Borrower shall occupy, establish, and use the Property as Borrower’s principal residence within sixty days after the execution of this
Security Instrument (or within sixty days of a later sale or transfer of the Property) and shall continue to occupy the Property as
Borrower’s principal residence for at least one year after the date of occupancy, unless Lender determines that requirement will cause
undue hardship for Borrower, or unless extenuating circumstances exist which are beyond Borrower’s control. Borrower shall notify
Lender of any extenuating circumstances Borrower shall not commit waste or destroy, damage or substantially change the Property or
allow the Property to deteriorate, reasonable wear and tear excepted Lender may inspect the Property if the Property is vacant or
abandoned or the loan is in defau|t. Lender may take reasonable action to protect and preserve such vacant or abandoned Property.
Borrower shall also be in default if Borrower, during the loan application process, gave materially false or inaccurate information or
statements to Lender (or failed to provide Lender with any material information) in connection with the loan evidenced by the Note,
including, but not limited to, representations concerning Borrower’s occupancy of the Property as a principal residence lfthis Security
Instrument is on a leasehold, Borrower shall comply with the provisions of the lease. lf Borrower acquires fee title to the Property, the
leasehold and fee title shall not be merged unless Lender agrees to the merger in writing

6. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection with any condemnation
or other taking of any part ofthe Property, or for conveyance in place of condemnation, are hereby assigned and shall be paid to Lender to
the extent of the full amount of the indebtedness that remains unpaid under the Note and this Security Instrument. Lender shall apply such
proceeds to the reduction of the indebtedness under the Note and this Security Instrument, first to any delinquent amounts applied in the
order provided in paragraph 3, and then to prepayment ofprincipal. Any application of the proceeds to the principal shall not extend or

 

FHA Texas Deed of Trust with MERS - 4!96 Amended fly

Page 3 of 8 1 z /
!Ds, lnc. |nitia|s c

Case 19-31275 Document 21-3 Filed in TXSB on 03/29/19 Page 5 of 13

postpone the due date ofthe monthly payments, which are referred to in paragraph 2, or change the amount of such payments Any excess
proceeds over an amount required to pay all outstanding indebtedness under the Note and this Security Instrument shall be paid to the
entity legally entitled thereto.

7. Charges to Borrower and Protection of Lender’s Rights in the Property. Borrower shall pay all governmental or municipal
charges, fines and impositions that are not included in paragraph 2. Borrower shall pay these obligations on time directly to the entity
which is owed the payment. lf failure to pay would adversely affect Lender`s interest in the Property, upon Lender’s request Borrower
shall promptly fumish to Lender receipts evidencing these payments

If Borrower fails to make these payments or the payments required by paragraph 2, or fails to perform any other covenants and
agreements contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender’s rights in the
Property (such as a proceeding in bankruptcy, for condemnation or to enforce laws or regulations), then Lender may do and pay whatever
is necessary to protect the value of the Property and Lender’s rights in the Property, including payment of taxes, hazard insurance and
other items mentioned in paragraph 2.

Any amounts disbursed by Lender under this paragraph shall become an additional debt of Borrower and be secured by this Security
Instrument. These amounts shall bear interest from the date of disbursement, at the Note rate, and at the option of Lender, shall be
immediately due and payable.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Borrower: (a) agrees in writing to
the payment of the obligation secured by the lien in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends
against enforcement of the lien in, legal proceedings which in the Lender’s opinion operate to prevent the enforcement of the lien; or (c)
secures from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If Lender
detemiines that any part of the Property is subject to a lien which may attain priority over this Security Instrument, Lender may give
Borrower a notice identifying the |ien. Borrower shall satisfy the lien or take one or more ofthe actions set forth above within 10 days of
the giving of notice.

8. Fees. Lender may collect fees and charges authorized by the Secretary.

9. Grounds for Acceleration of Debt.

(a) Defau|t. Lender may, except as limited by regulations issued by the Secretary, in the case of payment defaults, require
immediate payment in full of all sums secured by this Security Instrument if:

(i) Borrower defaults by failing to pay in full any monthly payment required by this Security Instrument prior to or on the
due date of the next monthly payment, or

(ii) Borrower defaults by failing, for a period of thirty days, to perfomi any other obligations contained in this Security
lnstrument.

(b) Sale Without Credit Approval. Lender shall, if permitted by applicable law (including Section 34l(d) of the
Garn-St. Germain Depository lnstitutions Act of 1982, 12 U.S.C. l701j-3(d)) and with the prior approval of the Secretary, require
immediate payment in full of all sums secured by this Security Instrument if:

(i) All or part of the Property, or a beneficial interest in a trust owning all or part of the Property, is sold or otherwise
transferred (other than by devise or descent), and

(ii) The Property is not occupied by the purchaser or grantee as his or her principal residence, or the purchaser or grantee
does so occupy the Property but his or her credit has not been approved in accordance with the requirements of the Secretary.

(c) No Waiver. lf circumstances occur that would permit Lender to require immediate payment in full, but Lender does not
require such payments, Lender does not waive its rights with respect to subsequent events.

(d) Regulations of HUD Secretary. In many circumstances regulations issued by the Secretary will limit Lender‘s rights, in the
case of payment defaults, to require immediate payment in full and foreclose if not paid. This Security Instrument does not authorize
acceleration or foreclosure if not permitted by regulations of the Secretary.

(e) Mortgage Not lnsured. Borrower agrees that if this Security Instrument and the Note are not determined to be eligible for
insurance under the National Housing Act within 60 days from the date hereof, bender may, at its option, require immediate payment
in full of all sums secured by this Security Instrument. A written statement of any authorized agent of the Secretary dated subsequent
to 60 days from the date hereof, declining to insure this Security Instrument and the Note, shall be deemed conclusive proof of such
ineligibility Notwithstanding the foregoing, this option may not be exercised by Lender when the unavailability of insurance is solely
due to Lender’s failure to remit a mortgage insurance premium to the Secretary.

 

FHA Texas Deed of Trust with MERS - 4196 Amended ZISB

Page 4 of 8
los,inc. |nitia|s M § k

Case 19-31275 Document 21-3 Filed in TXSB on 03/29/19 Page 6 of 13

10. Reinstatement. Borrower has a right to be reinstated if Lender has required immediate payment in full because of Borrower’s
failure to pay an amount due under the Note or this Security instrument This right applies even after foreclosure proceedings are
instituted To reinstate the Security Instrument, Borrower shall tender in a lump sum all amounts required to bring Borrower’s account
current including, to the extent they are obligations of Borrower under this Security Instrument, foreclosure costs and reasonable and
customary anomeys’ fees and expenses properly associated with the foreclosure proceeding Upon reinstatement by Borrower, this
Security Instrument and the obligations that it secures shall remain in effect as if Lender had not required immediate payment in full.
However, Lender is not required to permit reinstatement if: (i) Lender has accepted reinstatement after the commencement of foreclosure
proceedings within two years immediately preceding the commencement of a current foreclosure proceeding, (ii) reinstatement will
preclude foreclosure on different grounds in the future, or (iii) reinstatement will adversely affect the priority of the lien created by this
Security instrument

ll. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time of payment or modification of
amortization of the sums secured by this Security Instrument granted by Lender to any successor in interest of Borrower shall not operate
to release the liability of the original Borrower or Borrower’s successor in interest Lender shall not be required to commence proceedings
against any successor in interest or refuse to extend time for payment or otherwise modify amortization of the sums secured by this
Security lnstrument by reason of any demand made by the original Borrower or Borrower’s successors in interest. Any forbearance by
Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.

12. Successors and Assigns Bound; Joint and Several Liability; Co-Signers. The covenants and agreements of this Security
Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the provisions of paragraph 9(b).
Borrower’s covenants and agreements shall be joint and several. Any Borrower who co-signs this Security lnstrument but does not
execute the Note: (a) is co-signing this Security Instrument only to mortgage, grant and convey that Borrower’s interest in the Property
under the terms of this Security lnstrument; (b) is not personally obligated to pay the sums secured by this Security lnstrument; and
(c) agrees that Lender and any other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the
terms of this Security Instrument or the Note without that Borrower’s consent.

13. Notices. Any notice to Borrower provided for in this Security instrument shall be given by delivering it or by mailing it by first
class mail unless applicable law requires use of another method The notice shall be directed to the Property Address or any other address
Borrower designates by notice to Lender. Any notice to Lender shall be given by first class mail to Lender’s address stated herein or any
address Lender designates by notice to Borrower. Any notice provided for in this Security lnstrument shall be deemed to have been given
to Borrower or Lender when given as provided in this paragraph

14. Governing Law; Severability. This Security lnstrument shall be governed by Federa| law and the law of the jurisdiction in
which the Property is located ln the event that any provision or clause of this Security lnstrument or the Note conflicts with applicable
law, such conflict shall not affect other provisions ofthis Security Instrument or the Note which can be given effect without the conflicting
provision. To this end the provisions ofthis Security instrument and the Note are declared to be severable.

15. Borrower’s Copy. Borrower shall be given one conformed copy ofthe Note and ofthis Security Instrument.

16. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
Substances on or in the Property. Borrower shall not do1 nor allow anyone else to do, anything affecting the Property that is in violation of
any Environmental Law. The preceding two sentences shall not apply to the presence, use, or storage on the Property of small quantities
of Hazardous Substances that are generally recognized to be appropriate to normal residential uses and to maintenance of the Property.

Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action by any governmental
or regulatory agency or private party involving the Property and any Hazardous Substance or Environmental Law of which Borrower has
actual knowledge lf Borrower learns, or is notified by any governmental or regulatory authority, that any removal or other remediation of
any Hazardous Substances affecting the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance
with Environmenta| Law.

As used in this paragraph 16, “Hazardous Substances” are those substances defined as toxic or hazardous substances by
Environmental Law and the following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and
herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials As used in this paragraph 16,

 

FHA Texas Deed of Trustwlth MERS -4196 Amended 298

Page 5 of 8
ios, imh initials gifij ( l/

Case 19-31275 Document 21-3 Filed in TXSB on 03/29/19 Page 7 of 13

“Environmenta| Law” means federal laws and laws of the jurisdiction where the Property is located that relate to health, safety or
environmental protectionl

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

l7. Assignment of Rents. Borrower unconditionally assigns and transfers to Lender all the rents and revenues of the Property.
Borrower authorizes Lender or Lender’s agents to collect the rents and revenues and hereby directs each tenant of the Property to pay the
rents to bender or Lender’s agents. However, prior to bender’s notice to Borrower of Borrower’s breach of any covenant or agreement in
the Security Instrument, Borrower shall collect and receive all rents and revenues of the Property as trustee for the benefit of Lender and
Borrower. This assignment of rents constitutes an absolute assignment and not an assignment for additional security only.

If Lender gives notice of breach to Borrower: (a) all rents received by Borrower shall be held by Borrower as trustee for benefit of
Lender on|y, to be applied to the sums secured by the Security instrument; (b) Lender shall be entitled to collect and receive all of the
rents of the Property; and (c) each tenant ofthe Property shall pay all rents due and unpaid to Lender or Lender’s agent on Lender’s
written demand to the tenant

Borrower has not executed any prior assignment of the rents and has not and will not perform any act that would prevent Lender from
exercising its rights under this paragraph 17.

Lender shall not be required to enter upon, take control of or maintain the Property before or after giving notice of breach to
Borrower. However, Lender or ajudicially appointed receiver may do so at any time there is a breach. Any application of rents shall not
cure or waive any default or invalidate any other right or remedy of Lender. This assignment ofrents of the Property shall terminate when
the debt secured by the Security instrument is paid in full.

18. Foreclosure Procedure. lf Lender requires immediate payment in full under paragraph 9, Lender may invoke the power
of sale and any other remedies permitted by applicable law. Lender shall be entitled to collect all expenses incurred in pursuing
the remedies provided in this paragraph 18, including, but not limited to, reasonable attorneys’ fees and costs of title evidence.

lf Lender invokes the power of' sale, Lender or Trustee shall give notice of the time, place and terms of sale by posting and
recording the notice at least 21 days prior to sale as provided by applicable law. Lender shall mail a copy of the notice of sale to
Borrower in the manner prescribed by applicable law. Sale shall be made at public venue between the hours of 10 a.m. and 4 p.m.
on the first Tuesday of the month. Borrower authorizes Trustee to sell the Property to the highest bidder for cash in one or more
parcels and in any order Trustee determines. Lender or its designee may purchase the Property at any salc.

Trustee shall deliver to the purchaser Trustee’s deed conveying indefeasible title to the Property with covenants of general
warranty. Borrower covenants and agrees to defend generally the purchaser’s title to the Property against all claims and
demands. The recitals in the Trustee’s deed shall be prima facie evidence of the truth of the statements made therein. Trustee shall
apply the proceeds of the sale iri the following order: (a) to all expenses of the sale, including, but not limited to, reasonable
Trustce’s and attorneys’ fees; (b) to all sums secured by this Security lnstrument; and (c) any excess to the person or persons
legally entitled to it.

If the Property is sold pursuant to this paragraph 18, Borrower or any person holding possession of the Property through
Borrower shall immediately surrender possession of the Property to the purchaser at that sale. if possession is not surrendered,
Borrower or such person shall be a tenant at sufferance and may be removed by writ of possession.

lf the Lender’s interest in this Security instrument is held by the Secretary and the Secretary requires immediate payment iri
full under Paragraph 9, the Secretary may invoke the nonjudicial power of sale provided in the Single Family Mortgage
Foreclosure Act of 1994 (“Act”)(l?. U.S.C. 3751 et seq.) by requesting a foreclosure commissioner designated under the Act to
commence foreclosure and to sell the Property as provided in the Act. Nothing in the preceding sentence shall deprive the
Secretary of any rights otherwise available to a Lender under this Paragraph 18 or applicable law.

19. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this Security lnstrument without
charge to Borrower. Borrower shall pay any recordation costs.

20. Substitute Trustee. Lender, at its option and with or without cause, may from time to time remove Trustee and appoint, by power
of attorney or otherwise, a successor trustee to any Trustee appointed hereunder. Without conveyance of the Property, the successor trustee
shall succeed to all the title, power and duties conferred upon Trustee herein and by applicable law.

 

FHA Texas Doed of Trust with MERS - 4!96 Amended 2198

Page6 of8 ] ] f
ios, inc. initials ( k

Case 19-31275 Document 21-3 Filed in TXSB on 03/29/19 Page 8 of 13

21. Subrogation. Any ofthe proceeds of the Note used to take up outstanding liens against all or any part ofthe Property have been
advanced by Lender at Borrower’s request and upon Borrower’s representation that such amounts are due and are secured by valid liens
against the Property. Lender shall be subrogated to any and all rights, superior titles, liens and equities owned or claimed by any owner or
holder of any outstanding liens and debts, regardless of whether said liens or debts are acquired by Lender by assignment or are released
by the holder thereof upon payment

22. Partial Inva|idity. In the event any portion of the sums intended to be secured by this Security Instrument cannot be lawfully
secured hereby, payments in reduction of such sums shall be applied first to those portions not secured hereby.

23. Riders to this Security Instrument. lf one or more riders are executed by Borrower and recorded together with this Security
lnstrument, the covenants of each such rider shall be incorporated into and shall amend and supplement the covenants and agreements of
655 Security instrument as ifthe rider(s) were a part ofthis Security Instrument. [Checl< applicable box(es).]

Condominium Rider Graduated Payment Rider |:] Adjustable Rate Rider

Planned UnitDevelopmentRider [:| Growing Equity Rider l-_-] Other:

24. Purchase Money; Vendor’s Lien; chewa| and Extension. [Cornplete as appropriate]

I'urchase Money. The funds advanced to Borrower under the Note were used to pay all or part of the purchase price of the
Property. The Note also is primarily secured by the vendor’s lien retained in the deed of even date with this Security Instrument conveying
the Property to Borrower, which vendor’s lien has been assigned to Lender, this Security Instrument being additional security for such
vendor’s |ien.

BY SIGNING BELOW, Borrower accepts and agrees to the terms contained in this Security lnstrument and in any rider(s) executed
by Borrower and recorded with it. '

 

 

 

 

 

-Witness -Witness

,%¢"/ w (Seal) 541 % M (Seal)

MlCHAEL VEACH -Borrower CARL.A VEACH -Borrower

FHA Texas Deed of Trust with MERS - 4196 Amel'lded 2198
Page 7 of 8

|DS` lncl

Case 19-31275 Document 21-3 Filed in TXSB on 03/29/19 Page 9 of 13

STATE OF TEXAS

County of L/Q{/{:S Ss:

___

Before me WM:EL_ on this day personally appeared WHAEL VP;£CH and CARLA VEACH,

known to me (or proven to me on the oath of 1' L-» or through / ) to be the person
whose name is subscribed to the foregoing instrument and acknowledged to me that hefshe/the executed the same for the purposes
and consideration therein expressed

Given under my hand and seal ofof`t`ice this 37 day of /Vzatf/ BQl _;
My Commission Expires: [_["¢=1!";_© //

 

 

 

(Seal)
TAM NlY R. H |TE
NOTAFIY PUBL|C
STATE OF TEXAS
FHA Texas Deed of Trust with MERS - 4196 Amended 2198

Page 8 of 8
lOS,lnc_ |nitials MZ( ;k

Case 19-31275 Document 21-3 Filed in TXSB on 03/29/19 Page 10 of 13

MiN: _

FHA PLANNED UNIT DEVELOPMENT RIDER

 

TI-HS PI.ANNED UNIT DEVELOPMENT RlDER is made this 27th day of May, 2011, and is
incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of 'I`rust or Security
Deed ("Security lnstrument") of the same date given by the undersigned ("Borrower") to secure Borrower's
Note ("Note") to EVERETT FINANCIAL, INC. DBA SUPREME LENDING, A TEXAS
CORPORATION ("Lender") of the same date and covering the property described in the Security
lnstrument and located att
8615 Cape Royal Dr
Cypress, TEXAS 77433
(Property Address). The Property is a part of a planned unit development ("PUD") known as:
CANYON LAKES WEST SECTION TWO (2)
(Name ol`Planned Unit Development Project)

PUD COVENANTS. ln addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree as follows:

A. So long as the Owners Association (or equivalent entity holding title to common areas and facilities),
acting as trustee for the homeowners, maintains, with a generally accepted insurance carrier, a "master"
or "blanket" policy insuring the property located in the PUD, including all improvements now existing
or hereafter erected on the mortgaged premises, and such policy is satisfactory to Lender and provides
insurance coverage in the amounts, for the periods, and against the hazards Lender requires, including
fire and other hazards included within the term "extended coverage," and loss by flood, to the extent
required by the Secretary, then: (i) Lender waives the provision in Paragraph 2 of this Security
lnstrument for the monthly payment to Lender of one-twelfth of the yearly premium installments for
hazard insurance on the Property, and (ii) Borrower’s obligation under Paragraph 4 of this Security
Instrument to maintain hazard insurance coverage on the Property is deemed satisfied to the extent that
the required coverage is provided by the Owners Association policy. Borrower shall give Lender prompt
notice of any lapse in required hazard insurance coverage and of any loss occurring from a hazard. In the
event of a distribution of hazard insurance proceeds in lieu of restoration or repair following a loss to the
Property or to common areas and facilities of the PUD, any proceeds payable to Borrower are hereby
assigned and shall be paid to Lender for application to the sums secured by this Security lnstrument,
with any excess paid to the entity legally entitled thereto.

B. Borrower promises to pay all dues and assessments imposed pursuant to the legal instruments creating
and governing the PUD.

 

FHA - MULT|STATE PUD Rider Page ‘l Of 2 7!91

|DSl lni:.

wm

Case 19-31275 Document 21-3 Filed in TXSB on 03/29/19 Page 11 of 13

C. lf Borrower does not pay PUD dues and assessments when due, then Lender may pay them. Any
amounts disbursed by Lender under this paragraph C shall become additional debt of Borrower secured
by the Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts
shall bear interest from the date of disbursement at the Note rate and shall be payable, with interest, upon
notice from Lender to Borrower requesting payment

BY SIGNING BELOW, Borrower accepts and agrees to the terms and provisions contained in this PUD
Rider.

/a/¢/L W//j,,,z //M

MICHAEL VEACH -Borrower CARLA VEACH -Borrower

 

FHA - MULT|STATE PUD Rider Page 2 Of 2 7191

lDS. |n:.

RP-2(_)17-389743

Case 19-31275 Document 21-3 Filed in TXSB on 03/29/19 Page 12 of 13
RP- 2017- 389'?43
08/31/201'1‘ ER $16.00

**"'Scnd All Noticcs to Assignec***

nr=,CORnlNG RF.QUESTED nY:
WELL_S FARGO BANI<. N.A.
1000 BL\_J`E C. EN'l'mN Rn
sutT`r'; 200

mGAN MN 55121

wHE_N REConni_-.i) M/\n_ TO:
WEI_.L.S_ FARG() BANK, N.A.
MAC= issues-016

1’{) B¢Jx 1629

EAGAN, __le 55121_1400
A'rrN: AserNMnN'r'n-;AM

 

Assic;NMisN'r oF.bralcl) 01= TnusT
Mll\_’:
MERS Ph_one #: (883} 679- 6377
l` or go_or.l and valuable consideration the sut`hcicncy ot which is hereby acknowledged MORTGAGF El l".CI` R()Nl(_`,`
REG[STRA l lON SYS'I’EMS lNC_., AS NO.\|INEE FOR l" Vl-`,Rl-"l'l I¢`lNANClAI,_ INC()RPORATED, I)()ING
BUS|NFSS AS SUPREMEI ENDING l l 5 SUCCESSORS AND ASSI(;NS P. (). B()X 21|26, F'LIN'T, Ml 4851||-»
2026 by these presents does convey assign, transfer and set over to: WEI. l..S FARGU BANK. NA l. HOME
CAMPUS , Dl-"_`~¢ l\'|{)lNES l/\ 5_0328_1|1¢ I"nllm“.ing described D¢t:cl 0["1`1'11§1 with all interest all liens and any rights
due or to become (ltiu thereon Said Deed ct Tru:;t 1`01' $272902. (l(l 151 reemde in ll1t-: St.’\le: nl "IEXAS Cm.tnty 01
liarri:_i Oft'lcinl l{cuor<ls dated 051'27."20| l and recorded 01_1 06/1 31201| , as lnsttu_lncnt Nn.201102385'76.
Oligin"al I`rustorfGra\i1totanClrlALL VEACII ANI) CAR_L__A VLACII. IIUSBAND ANI) Wll'l‘l
Original`Bcr1cEci111y: MOR'|GAGF F.l `,l*`. Cl`llONIC REGISTRA' l lON SYSTEMS lNC. AS N()MINE_E FOR
FVERF I'l I*"INANCIAI, INC.()RI’()RA l`l‘§l) l)()ING BUSINF SS AS SUPREME l P`Nl)lNG ITS SUCCFSSORS
AND ASSIGNS
Property Address: Ht‘.’ilS CAPE ROYAL. DR CYPRESS. '[`X 77433
D:tte: 08/3]1"2017

MORTGAGE ELI‘.`.C'I`RONIC REG]STRATION SYS'I`EMS ll\‘C.. AS l\'()MlNl_-`.E F¢_)R EVERE_'I'I` FINANCIAL,
lNCURPORATE[)., l)()lNC BUSINE`.SS AS SUPREME. l.,F`ND[l\l(i.. ll SUCCESS()RS AN[) ASSI(.NS
By:

Y'VES AKARA KENAO. Assistant Secretary

S'l`z'\l`F` QF MN
COUNTY OF Dakota
On 08131/2|1| 7 . before me MICHELLE ERIN \Nll-{REN ` Nutar_v Public, personally appeared YVES AKARA

KENA() _. Assislaml Sccretary\ot` MORTGAGE EI.rECTRONIC RI'IGISTRATl()N SYSTEMS. INC.._AS NOMINEE
FOR'EVERETI` FlNANC]AL. lNCORl’ORA'l`ED_. I)Ol NG BUSINIL.. S AS SUPREM l€ LENI)ING, ITS
SUCCESSORS AND ASS|GNS person' 1lly known tome (or proved 10 me on the basis ol`satisii\ctory evidence) to
he- the person Whl)se name i.s- -snl:)sciil)ed to the within instlumcnl and acknowledged tc_) 111¢ that ltc/she executed lite
same iii his/hen authorized capacity, and tl`int l)y his/her signature 1111 the instrument tlie person 01 entity upon behall
ot` which thc pt.1-»1:11:1ctud executed th\':, instrumcnt.

Witncss; my hand and official scul.

MICHELLE ER[N WIHREN, Nol:t:'y Public

C()mmissinn #: 20307590
MyCommission |:`.xpires: 01/311'2021

} s.s.

 

  

52‘*‘*1§-

MlCHELl£ ERIN WlHREN

  
 

-\E` NOTAR‘|' NBLBMNESOTA
. §§ M"{ COMM\SS|ON EXPRES 01.'311'2321

 

--v'-'-v-

`55058‘)38

alienatde

RP-2017-389743

Case 19-31275 Document 21-3 Filed in TXSB on 03/29/19 Page 13 of 13

RP-2017-399743

# Pagas 2

08/31/2017 02355 PM
eeFiled & e-Recorded in the
Official Public Records of
HARRIS coUN'l‘Y`

STAN STANART

COUNTY CLERK

Fees $16.00

REQORDERS MEMORANDUM _

This instrument was received and recorded electronically
and any blackouts, additions or changes were present

at the time the instrument was filed and recorded.

Any provision herein which restricts the sale, rental, or
use of the described real property because of color or
race.is invalid and unenforceable under federal law.

THE STATE OF TEXAS

coUNTY oF annals _ ,

I hereby certify that this instrument was FILED in

Fils Number Sequence on the date and_at the time_stamped
hereon by me; and was duly RECORDED in the Official
Public Records of Real Property of Harris County, Texas.

511 ;ve.,,.,.z"

COUNT‘{ ClERK
HARR!S COUNTY, `|'EXAS

 

eneclrde©l

